COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS
                                           §

 FLAMINGO OPERATING, LLC,                       §               No. 08-16-00293-CV

                      Appellant,                §                 Appeal from the

 v.                                             §                83rd District Court

 TOOLPUSHERS SUPPLY COMPANY,                    §              of Pecos County, Texas

                      Appellee.                 §               (TC# P-7578-83-CV)

                                             §
                                           ORDER

       On November 7, 2016 this Court issued an order for mediation referral. The order

required the parties to agree upon a qualified mediator within twenty days of the order. The

Appellant’s attorney has notified the Court that the parties were unable to agree on a mediator.

       Therefore, the Court ORDERS this appeal to continue.              The appellate timetable

suspension is lifted and the Clerk’s Record shall now be filed in this Court on or before

December 29, 2016.

       Further, I have this day filed the Reporter’s Record (1 volume) which was received on

November 8, 2016 for the above styled and numbered cause.

       IT IS SO ORDERED this 29th day of November, 2016.


                                             PER CURIAM


Before McClure, C.J., Rodriguez and Hughes, JJ.